Title: Morellet’s Translation of “Reflections upon the Life and Death of Edward Drinker”: Résumé, [1783]
From: Rush, Benjamin
To: 


          In May, 1783, an essay about an uncommonly healthy and long-lived Philadelphian appeared in the Gentleman’s Magazine under the title “Reflections upon the Life and Death of Edward Drinker, of the City of Philadelphia, who died on the 17th of November, 1782, in the 103d Year of his Age. Written by an ingenious literary Gentleman of that City, for the Amusement of a Lady.” During the summer and fall it was reprinted in several newspapers in England and America and summarized in at least one French publication. The author, as would be revealed years later, was Benjamin Rush. It is not known how and when Franklin obtained the piece, whether he knew its author to be Rush, and why he wanted a French version. We surmise that sometime in 1783 the abbé Morellet prepared this translation and Franklin’s secretary Jean L’Air de Lamotte copied it. The disposition of that fair copy is not known, but Franklin retained a press copy of it along with Morellet’s draft.
          The piece would have had particular resonance for the American minister. It is likely that he knew Drinker; he certainly knew his great-nephew Henry, a Quaker merchant. Drinker had lived according to the principles of moderation and generosity that Franklin espoused, which may have contributed (as the author suggested) to a life largely free from illness. Finally, from his small plot of land this

centenarian had witnessed the transformation of America. Franklin may have hoped to see this article published in its entirety in the French press. If it did appear, we have not located it.
          
         ⟨[1783, in French]: Edward Drinker was born on December 24, 1680, in a small cabin near what is now the corner of Walnut and Second streets in Philadelphia. The area was inhabited by Indians and a few emigrants. His parents came from Beverly, Massachusetts. He went to Boston at the age of 12 and was apprenticed to a cabinetmaker. In 1745 he returned to Philadelphia and remained there for the rest of his life. He was married four times and had 18 children with his first wife. A principled and cheerful man, Drinker enjoyed uncommonly good health, though he lost his eyesight and his teeth decades before his death. His hearing remained sharp, and he maintained his mental acuity until his final year. His habits were wise and temperate and his religious principles were steady. He ate heartily, avoided excessive drinking, and always slept soundly. Drinker witnessed the transformation of a wilderness into an urban civilization and of a colony into a republic. He saw the beginning and the end of the British Empire in Pennsylvania. The subject of seven successive kings, he lived to celebrate American independence.⟩